BARKDULL, Judge.
This appeal brings for review the judgment and sentence entered as a result of the defendant’s conviction on two counts of the Florida Uniform Narcotic Drug Act, Ch. 398, Fla.Stat., F.S.A., to wit: (1) Unlawful sale of a narcotic drug [marijuana] and (2) Unlawful possession of marijuana.
 In this appeal the defendant has raised two points, which he alleged constituted reversible error. The first alleged that the trial court’s denial of his motion for production of an informer as a material witness deprived the defendant of his right to be confronted with a witness against him in a criminal prosecution, as guaranteed by the United States Constitution, Amendment VI, and the Florida Constitution, Declaration of Rights, § 11, F.S.A. The second alleged error by the trial court in admitting into evidence certain evidence and testimony obtained during a search and seizure.
We have carefully considered the briefs submitted by the respective parties, together with the record before us, and have found no reversible error. Blackwell v. State, 79 Fla. 709, 86 So. 224, 15 A.L.R. 465; Robertson v. State, 94 Fla. 770, 776, 114 So. 534; Fuller v. State, 159 Fla. 200, 31 So.2d 259. Therefore, the judgment and sentence is affirmed.
Affirmed.